COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 NASHEED DAHOOD QEWAR,                                          No. 08-13-00313-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                         219th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                          of Collin County, Texas
                                                §
                             Appellee.                         (TC# 219-80394-2013)
                                                §

                                MEMORANDUM OPINION

       Nasheed Dahood Qewar appeals the trial court’s judgment convicting him of aggravated

robbery and sentencing him to 5 years’ imprisonment. We affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND

       After being indicted for aggravated robbery, Qewar entered an open plea of guilty to the

charged offense. In conjunction with his open plea, Qewar signed written plea admonishments,

which adequately admonished him regarding his rights. In the written admonishments, Qewar

waived his right to a jury trial and judicially confessed. At the plea hearing, the trial court

accepted Qewar’s plea after admonishing him as to the consequences of his plea, including the full

range of applicable punishment, and ascertaining that his plea was free and voluntary. The trial

court, however, deferred finding Qewar guilty until after the conclusion of the hearing, during
which the two robbery victims, the responding police officer, and Qewar were called to the stand.

         The two victims, one of whom recognized Qewar from school, testified that before they

were robbed at knifepoint by two masked men, Qewar had approached them earlier asking for a

cigarette. The responding officer testified that Qewar was found shortly after the robbery with a

group of men in possession of the stolen property and that Qewar confessed he “was

approximately 10 to 15 feet from the offense and had knowledge that the offense was going to

occur prior to them talking about it approximately 30 minutes beforehand.” Qewar admitted that

he participated in the robbery by being a lookout and that he met up with the robbers afterwards.

         After considering closing arguments, the trial court found the evidence sufficient to

substantiate guilt, adjudicated Qewar guilty, and assessed punishment. Qewar moved for a new

trial on several grounds, including ineffective assistance of counsel. The trial court set a hearing

on the motion and the State requested the issuance of a subpoena to compel defense counsel to

appear and testify at the hearing. The record, however, does not disclose whether the subpoena

was served and whether the hearing took place.1

                                                 ANDERS BRIEF

         Qewar’s court-appointed appellate counsel has filed an Anders brief. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807,

813 (Tex.Crim.App. [panel op.] 1978)(adopting the Anders procedure); see also Stafford v. State,

813 S.W.2d 503, 509-11 (Tex.Crim.App. 1991). In Anders, the United States Supreme Court

recognized that counsel, though appointed to represent the appellant in an appeal from a criminal

conviction, had no duty to pursue a frivolous matter on appeal. Anders, 386 U.S. at 744, 87 S. Ct.
1
 Appellate counsel states in his Anders brief that Qewar “abandoned [the] motion [for new trial] in order to have a
more fully developed record for review of this [sic] trial counsel’s representation at the plea hearing by way of Article
11.07 C.C.P. post conviction writ of habeas corpus.”
                                                           2
at 1400. Counsel was thus permitted to withdraw after informing the court of his conclusion and

the effort made in arriving at that conclusion. Id.

         In this case, Qewar’s appellate counsel has concluded that, after a thorough review of the

record, Qewar’s appeal is frivolous and without merit. Counsel’s brief meets the requirements of

Anders by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400. In accordance

with Anders’ requirements, counsel has moved to withdraw. As required, counsel provided

Qewar with copies of the Anders brief and motion to withdraw, advised Qewar of his right to

examine the appellate record and file a pro se brief in this Court, and informed this Court, in

writing, that he performed the foregoing requirements. Kelly v. State, 436 S.W.3d 313, 319-20

(Tex.Crim.App. 2014); In re Schulman, 252 S.W.3d 403, 408 (Tex.Crim.App. 2008). Counsel

also satisfied his obligation to “take concrete measures to initiate and facilitate the process of

actuating his client’s right to review the appellate record, if that is what his client wishes[,]” by

providing Qewar with a copy of the appellate record. Kelly, 436 S.W.3d at 319.2 Qewar has not

filed a pro se brief.

                                         INDEPENDENT REVIEW

         After counsel files a proper Anders brief, the court of appeals must conduct its own review

of the record to ascertain if there are any arguable grounds for the appeal. Schulman, 252 S.W.3d

at 409; Stafford, 813 S.W.2d at 511. We have thoroughly reviewed the record and counsel’s brief



2
  Counsel must also advise his client that he may seek discretionary review by the Texas Court of Criminal Appeals.
Kelly, 436 S.W.3d at 319; Schulman, 252 S.W.3d at 408. Although it is unclear if counsel here satisfied his
obligation, we note that Qewar acknowledged in the trial court’s certification of his right to appeal—signed by Qewar
and defense counsel—that he had been informed of his right to file a pro se petition for discretionary review with the
Texas Court of Criminal Appeals within thirty days from the date of this Court’s opinion. See TEX.R.APP.P. 68.1,
68.2, 68.3(a), 68.4.
                                                          3
in this case, and we agree with counsel’s professional assessment that the appeal is frivolous and

without merit. Because there is nothing in the record that might arguably support the appeal, a

further discussion of the arguable grounds advanced in counsel’s Anders brief would add nothing

to the jurisprudence of the State.

                                        CONCLUSION

       We affirm the trial court’s judgment and grant counsel’s motion to withdraw.



October 31, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. Senior Judge (Sitting by assignment, not participating)

(Do Not Publish)




                                                4